Electronically Filed
                                                               Supreme Court
                                                               SCWC-28857
                                                               03-AUG-2011
                                                               12:35 PM

                              NO. SCWC-28857

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      DAVID GARNER, ALLAN KLITERNICK, JO JENNIFER GOLDSMITH
     and DAVID HUDSON, on behalf of themselves and all others
      similarly situated, Petitioners/Plaintiffs-Appellants,

                                     vs.

              STATE OF HAWAI#I, DEPARTMENT OF EDUCATION,
                    Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 28857; CIV. NO. 07-1-1480)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Duffy, J., for the court1)

           Petitioners/Plaintiffs-Appellants’ application for writ

of certiorari, filed on June 28, 2011, is hereby rejected.

           DATED:    Honolulu, Hawai#i, August 3, 2011.

Paul Alston,                       FOR THE COURT:
Peter S. Knapman,
Mei-Fei Kuo, and                   /s/ James E. Duffy, Jr.
Bruce H. Wakuzawa
for petitioners/                   Associate Justice
plaintiffs-appellants
on the application
and reply

Deirdre Marie-Iha,
Deputy Solicitor General,
for respondent/defendant-
appellee on the response

     1
        Considered by: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
and Circuit Judge Garibaldi, in place of Acoba, J., recused.